17‐165 
     United States v. Zhong 
                                
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  13th  day  of  March,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  ROBERT D. SACK,   
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          GREGORY H. WOODS, 
10                                  District Judge.*          
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         UNITED STATES OF AMERICA, 
13    
14                          Appellee, 
15                                   
16                                  v.                                               No. 17‐165‐cr 
17                                   
18         DAN ZHONG,     
19    
20                          Defendant‐Appellant.** 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22          

     * Judge Gregory H. Woods, of the United States District Court for the Southern District of New York, 
     sitting by designation.
     ** The Clerk of Court is directed to amend the official caption to conform to the caption above. 
                                                         1
 1         FOR APPELLEE:                             IAN C. RICHARDSON (Susan Corkery, 
 2                                                   Alexander A. Solomon, Douglas M. 
 3                                                   Pravda, Nicholas J. Moscow, on the 
 4                                                   brief), Assistant United States 
 5                                                   Attorneys, for Robert L. Capers, 
 6                                                   United States Attorney for the 
 7                                                   Eastern District of New York, 
 8                                                   Brooklyn, NY. 
 9          
10         FOR APPELLANT:                            NATHANIEL H. AKERMAN (Joshua 
11                                                   Colangelo‐Bryan, on the brief), Dorsey 
12                                                   & Whitney LLP, New York, NY.     
13    
14         Appeal from an order of the United States District Court for the Eastern 

15   District of New York (Dora L. Irizarry, Chief Judge). 

16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

17   AND DECREED that the order of the District Court is AFFIRMED.   

18         Dan Zhong appeals from the denial of his motion for bail before trial and 

19   the District Court’s refusal to reopen his bail hearing to consider additional 

20   evidence relating to Zhong’s risk of flight.    We assume the parties’ familiarity 

21   with the facts and record of the prior proceedings, to which we refer only as 

22   necessary to explain our decision to affirm. 

23         Based on our review of the record, we discern no error in the District 

24   Court’s decision orally on the record to deny Zhong’s request for bail pending 

25   trial on the ground that he represented a risk of flight.    Nor do we see any error 


                                                2
 1   in the District Court’s denial of Zhong’s request to reopen the bail hearing to 

 2   provide additional evidence.    The District Court referred to that evidence and 

 3   observed that “there is no information that . . . exists that was not known to the 

 4   movant in this case, the defendant, at the time of the hearing and that has a 

 5   material bearing on the issue whether there are conditions of release that will 

 6   reasonably assure the appearance of the defendant.”     

 7           We have considered Zhong’s remaining arguments and conclude that they 

 8   are without merit.    For the foregoing reasons, the order of the District Court is 

 9   AFFIRMED.1                                       

10                                                   FOR THE COURT: 
11                                                   Catherine O’Hagan Wolfe, Clerk of Court 




      Appellant also moves to supplement the record on appeal.    Because we affirm the District Court’s order 
     1

     denying bail, that motion is hereby denied as moot. 
                                                         3